                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF IOWA

                                          CASE NO: 21-19

WILLIAM ADAM,
individually and on behalf of all
others similarly situated,                                     CLASS ACTION

        Plaintiff,                                             JURY TRIAL DEMANDED

v.

CHW GROUP, INC D/B/A CHOICE
HOME WARRANTY,
      Defendant.
__________________________________/

                                    CLASS ACTION COMPLAINT

        Plaintiff William Adam brings this class action against Defendant CHW Group, Inc d/b/a

Choice Home Warranty (“Defendant”) and alleges as follows upon personal knowledge as to

Plaintiff and Plaintiff’s own acts and experiences, and, as to all other matters, upon information

and belief, including investigation conducted by Plaintiff’s attorneys.

                                     NATURE OF THE ACTION

        1.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47
U.S.C. §§ 227, et seq. (the “TCPA”).

        2.       Defendant sells service contracts that cover the repair or replacement of appliances

and systems.

        3.       Defendant also uses prerecorded messages and an automatic telephone dialing system

to send mass automated marketing calls to individuals’ cellular phone numbers without first obtaining

the required express written consent, and in violation of the National Do Not Call Registry.

        4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the


                                                   1
       Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 1 of 19
daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of Plaintiff and

members of the Class, and any other available legal or equitable remedies.

                                   JURISDICTION AND VENUE

        5.      This Court has federal question subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §§

227, et seq. (“TCPA”).

        6.      The Court has personal jurisdiction over Defendant and venue is proper in this District

because Defendant directs, markets, and provides its business activities to this District, and because
Defendant’s unauthorized marketing scheme was directed by Defendant to consumers in this District,

including Plaintiff.

        7.      Furthermore, Defendant initiated and directed, or caused to be initiated and directed,

the transmission of unsolicited text messages to Plaintiff’s cellular telephone number (the “5310

Number”). Plaintiff received such messages on the 5310 Number while residing in and physically

present in Iowa.

                                               PARTIES

        8.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

the State of Iowa.

        9.      Defendant is a corporation whose principal office is located in New Jersey. Defendant

directs, markets, and provides its business activities throughout the state of Iowa.

        10.     Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all

agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, vendors, and insurers of Defendant.

                                              THE TCPA

        11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

using an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice; (3)

without the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).



                                                    2
       Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 2 of 19
       12.      The TCPA exists to prevent communications like the ones described within this

Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

       13.      In an action under the TCPA, a plaintiff must show only that the defendant “called a

number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

F.3d 1265 (11th Cir. 2014).

       14.      The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA
are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used. Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd

14014 (2003).

       15.      In 2012, the FCC issued an order further restricting automated telemarketing calls,

requiring “prior express written consent” for such calls. See In the Matter of Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)

(emphasis supplied).

       16.      To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

       17.      The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

                                                  3
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 3 of 19
communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

        18.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

        19.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).

        20.     The FCC has explained that calls motivated in part by the intent to sell property,

goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142

(2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

goods, or services during the call or in the future. Id.

        21.     In other words, offers “that are part of an overall marketing campaign to sell property,

goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).

        22.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that

it obtained the plaintiff’s prior express consent.         See In the Matter of Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

express consent “for non-telemarketing and non-advertising calls”).

        23.     In regards to what constitutes an ATDS, the Ninth Circuit has explained “that the

statutory definition of ATDS includes device that stores telephone numbers to be called, whether or

not those numbers have been generated by a random or sequential number generator.” Marks v.

Crunch San Diego, LLC, 904 F. 3d 1041, 1043 (9th Cir. 2018).



                                                     4
       Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 4 of 19
       24.     The Ninth Circuit has further explained that “By referring to the relevant device as an

‘automatic telephone dialing system,’ Congress made clear that it was targeting equipment that could

engage in automatic dialing, rather than equipment that operated without any human oversight or

control.” Marks, 904 F. 3d at 1052 (citing 47 U.S.C. § 227(a)(1))(Emphasis in Marks).

                                              FACTS

       25.     On November 16, 2020, February 9, 2021, February 10, 2021 and February 11, 2021,

Defendant caused the following automated marketing text messages to be transmitted to Plaintiff’s

cellular telephone number ending in 5310 (“5310 Number”):




                                                 5
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 5 of 19
        26.      On February 10, 2021, Defendant called Plaintiff with a prerecorded message at the

5310 Number from the phone number 907-531-6456.

        27.      The prerecorded message stated that Choice Home Warranty was calling to offer

Plaintiff a quote.

        28.      On February 12, 2021, Defendant again called Plaintiff with a prerecorded message at

the 5310 Number from the phone number 907-531-6456.

        29.      The prerecorded messages stated the following: We have a quote for home coverage

for you. A home warranty can protect you from unexpected expenses. Press 1 to speak to me for

more information on this offer if you received this call in error press 3.

        30.      At the time Plaintiff received these calls and messages Plaintiff was the subscriber

and/or sole user of the 5310 Number.

        31.      Defendant’s    text    messages     and    prerecorded      message   calls   constitute

telemarketing/advertising because they promote Defendant’s business, goods and services.

        32.      At no point in time did Plaintiff provide Defendant with his express written consent to

be contacted by text messages using an ATDS or by prerecorded message.

        33.      In fact, Plaintiff asked Defendant to remove himself from Defendant’s call list and

stop contacting him on November 16, 2020, as shown below:

                                                     6
       Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 6 of 19
        34.     The 5310 Number has been on the National Do Not Call Registry since 2004.

        35.     At all times relevant to this action, the 5310 Number has been a residential phone

number.
        36.     The impersonal and generic nature of Defendant’s text message, demonstrates that

Defendant utilized an ATDS in transmitting the text messages. The messages include no personal

identifiers and are formatted in a generic manner.

        37.     The text messages also include instructions on how to respond so that the ATDS will

understand the command. For example “Send “No” to be removed”.

        38.     The number used by Defendant to send the text messages (608-557-9711 and 907-

531-6456) are known as a “long code,” a standard 10-digit phone number that enabled

Defendant to send SMS text messages en masse, while deceiving recipients into believing that the

message was personalized and sent from a telephone number operated by an individual.

        39.     Long codes work as follows: Private companies known as SMS gateway providers

have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS centers,

which are responsible for relaying those messages to the intended mobile phone. This allows for the

transmission of a large number of SMS messages to and from a long code.

        40.     Upon information and belief, Defendant caused similar text messages and prerecorded

messages to be sent to individuals residing within this judicial district.

        41.     To send the text messages, Defendant used a messaging platform (the “Platform”) that

permitted Defendant to transmit thousands of automated text messages without any human

involvement.

                                                     7
       Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 7 of 19
         42.      Defendant’s unsolicited prerecorded messages and text messages caused Plaintiff

additional harm, including invasion of privacy, aggravation, annoyance, intrusion on seclusion,

trespass, and conversion. Defendant’s call also inconvenienced Plaintiff and caused disruption to

Plaintiff’s daily life.

         CLASS ALLEGATIONS

         PROPOSED CLASS

         43.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

Plaintiff and all others similarly situated.
         44.      Plaintiff brings this case on behalf of the Classes defined as follows:

         NO CONSENT/REVOCATION CLASS ATDS: All persons in the United States
         who, within four years prior to the filing of this action, (1) were sent a text message by
         or on behalf of Defendant, (2) using the same equipment or type of equipment utilized
         to text message Plaintiff, (3) regarding Defendant’s goods, products or services, and
         (4) for which Defendant failed to secure the called party’s express written consent and/
         or after the called party requested to not received future text messages from
         Defendant.

         NO CONSENT/REVOCATION CLASS PRERECORDED: All persons in the
         United States who, within four years prior to the filing of this action, (1) were sent a
         prerecorded message by or on behalf of Defendant, (2) regarding Defendant’s goods,
         products or services, and (4) for which Defendant failed to secure the called party’s
         express written consent and/or after the called party requested to not received future
         prerecorded messages from Defendant.

         INTERNAL DO NOT CALL CLASS: All persons within the United States who,
         within the four years prior to the filing of this Complaint, (1) were sent a text message
         or prerecorded message from Defendant or anyone on Defendant’s behalf, (2)
         regarding Defendant’s goods, products or services, (3) to said person’s residential
         telephone number, (4) after making a request to Defendant to not receive future
         prerecorded messages or text messages.

         DO NOT CALL CLASS: All persons in the United States who from four years prior
         to the filing of this action: (1) were sent a text message, prerecorded message or phone
         call by or on behalf of Defendant; (2) more than one time within any 12-month period;
         (3) where the person’s telephone number had been listed on the National Do Not Call
         Registry for at least thirty days; (4) for the purpose of advertising and/or promoting
         Defendant’s products and services.

         45.      Plaintiff reserves the right to modify the Class definitions as warranted as facts are

learned in further investigation and discovery.

                                                      8
       Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 8 of 19
       46.     Defendant and its employees or agents are excluded from the Classes. Plaintiff does

not know the number of members in each the Class but believes the Class members number in the

several thousands, if not more.

       NUMEROSITY

       47.     Upon information and belief, Defendant has placed automated calls and prerecorded

messages to cellular telephone numbers belonging to thousands of consumers throughout the United

States without their prior express consent. The members of the Class, therefore, are believed to be so

numerous that joinder of all members is impracticable.
       48.     The exact number and identities of the members of the Class are unknown at this time

and can only be ascertained through discovery. Identification of the Class members is a matter

capable of ministerial determination from Defendant’s call records.

       COMMON QUESTIONS OF LAW AND FACT

       49.     There are numerous questions of law and fact common to members of the Class which

predominate over any questions affecting only individual members of the Class. Among the questions

of law and fact common to the members of the Class are:

               a) Whether Defendant made non-emergency calls to Plaintiff’s and Class members’
                   cellular telephones using an ATDS and/or prerecorded message;

               b) Whether Defendant can meet its burden of showing that it obtained prior express
                   written consent to make such calls;

               c) Whether Defendant’s conduct was knowing and willful;
               d) Whether Defendant initiated telemarketing calls to telephone numbers listed on
                   the National Do Not Call Registry;

               e) Whether Defendant initiated telemarketing calls to telephone numbers who
                   requested to not receive such calls;

               f) Whether Defendant is liable for damages, and the amount of such damages; and
               g) Whether Defendant should be enjoined from such conduct in the future.


                                                  9
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 9 of 19
        50.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely transmits calls to telephone numbers assigned to cellular

telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

being efficiently adjudicated and administered in this case.

        TYPICALITY

        51.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

        PROTECTING THE INTERESTS OF THE CLASS MEMBERS
        52.     Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.

      PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        53.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

the Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

        54.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.           For

example, one court might enjoin Defendant from performing the challenged acts, whereas another

may not. Additionally, individual actions may be dispositive of the interests of the Class, although

certain class members are not parties to such actions.
                                             COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                 (On Behalf of Plaintiff and No Consent/Revocation Class ATDS)

                                                    10
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 10 of 19
          55.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          56.    It is a violation of the TCPA to make “any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any automatic telephone

dialing system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C.

§ 227(b)(1)(A)(iii).

          57.    The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”) as

“equipment which has the capacity – (A) to store or produce telephone numbers to be called, using a
random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

          58.    Defendant – or third parties directed by Defendant – used an ATDS to make non-

emergency telephone calls to the cellular telephones of Plaintiff and the other members of the Class

defined below.

          59.    These calls were made without regard to whether or not Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class when

its calls were made.

          60.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an ATDS

to make non-emergency telephone calls to the cell phones of Plaintiff and the other members of the

putative Class without their prior express written consent.

          61.    Defendant knew that it did not have prior express consent to make these calls, and

knew or should have known that it was using equipment that at constituted an automatic telephone

dialing system. The violations were therefore willful or knowing.

          62.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

and the other members of the putative Class were harmed and are each entitled to a minimum of

$500.00 in damages for each violation. Plaintiff and the members of the Class are also entitled to an

injunction against future calls. Id.



                                                   11
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 11 of 19
                                             COUNT II
                             VIOLATION OF 47 C.F.R. § 64.1200(a)
                  (On Behalf of Plaintiff and No Consent/Revocation Class ATDS)


        63.     Plaintiff re-alleges and incorporates the foregoing allegations set forth in paragraphs 1

through 52 as if fully set forth herein.

        64.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate any

telephone call…using an… using an automatic telephone dialing system … to any telephone number

assigned to a paging service, cellular telephone service, specialized mobile radio service, or other

radio common carrier service, or any service for which the called party is charged for the call.” 47

C.F.R. § 64.1200(a)(1)(iii).

        65.     Additionally, it is a violation of the TCPA regulations promulgated by the FCC

to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an advertisement

or constitutes telemarketing, using an automatic telephone dialing system …other than a call made

with the prior express written consent of the called party or the prior express consent of the called

party when the call is made…” 47 C.F.R. § 64.1200(a)(2).

        66.     Defendant transmitted calls using an automatic telephone dialing system to the

telephone numbers of Plaintiff and members of the putative class without their prior express written

consent and/or continued to transmit text messages after consent was revoked.

        67.     Defendant has therefore violated § 64.1200(a)(1)(iii) and § 64.1200(a)(2) by using an

automatic telephone dialing system to make non-emergency telephone calls to the telephones of

Plaintiff and the other members of the putative Class without their prior express written consent.

        68.     Defendant knew that it did not have prior express written consent to make these calls,

and knew or should have known that it was using an automatic telephone dialing system. The

violations were therefore willful or knowing.

        69.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

and the other members of the putative Class were harmed and are each entitled to a minimum of



                                                   12
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 12 of 19
$500.00 in damages for each violation. Plaintiff and the class are also entitled to an injunction against

future calls.

          70.   Because Defendant knew or should have known that Plaintiff and the other members

of the putative Class had not given prior express written consent to receive its messages to their

telephones the Court should treble the amount of statutory damages available to Plaintiff and the other

members of the putative Class pursuant to § 227(b)(3) of the TCPA.


                                             COUNT III
                             Violations of the TCPA, 47 U.S.C. § 227(b)
            (On Behalf of Plaintiff and No Consent/Revocation Class PRERECORDED)

          71.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          72.   It is a violation of the TCPA to make “any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any …artificial or

prerecorded voice to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C.

§ 227(b)(1)(A)(iii).

          73.   Defendant – or third parties directed by Defendant – used prerecorded messages to

make non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of

the Class defined below.

          74.   Defendant – or third parties directed by Defendant – used prerecorded messages to

make non-emergency telephone calls to the telephones of Plaintiff and other members of the Class.

          75.   These calls were made without regard to whether or not Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class when

its calls were made.




                                                   13
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 13 of 19
        76.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

prerecorded messages to make non-emergency telephone calls to the cell phones of Plaintiff and the

other members of the putative Class without their prior express written consent.

        77.     Defendant knew that it did not have prior express consent to make these calls, and

knew or should have known that it was using prerecorded messages. The violations were therefore

willful or knowing.

        78.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

and the other members of the putative Class were harmed and are each entitled to a minimum of
$500.00 in damages for each violation. Plaintiff and the members of the Class are also entitled to an

injunction against future calls. Id.

                                           COUNT IV
                             VIOLATION OF 47 C.F.R. § 64.1200(a)
           (On Behalf of Plaintiff and No Consent/Revocation Class PRERECORDED)

        79.     Plaintiff re-alleges and incorporates the foregoing allegations set forth in paragraphs 1

through 52 as if fully set forth herein.

        80.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate any

telephone call…using an… artificial or prerecorded voice to any telephone number assigned to a

paging service, cellular telephone service, specialized mobile radio service, or other radio common

carrier service, or any service for which the called party is charged for the call.” 47 C.F.R. §

64.1200(a)(1)(iii).

        81.     Additionally, it is a violation of the TCPA regulations promulgated by the FCC

to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an advertisement

or constitutes telemarketing, …artificial or prerecorded voice …other than a call made with the prior

express written consent of the called party or the prior express consent of the called party when the

call is made…” 47 C.F.R. § 64.1200(a)(2).




                                                   14
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 14 of 19
        82.     Defendant transmitted calls using prerecorded messages to call the telephone numbers

of Plaintiff and members of the putative class without their prior express written consent and/or

continued to prerecorded messages after consent was revoked.

        83.     Defendant has therefore violated § 64.1200(a)(1)(iii) and § 64.1200(a)(2) by using an

automatic telephone dialing system to make non-emergency telephone calls to the telephones of

Plaintiff and the other members of the putative Class without their prior express written consent.

        84.     Defendant knew that it did not have prior express written consent to make these calls,

and knew or should have known that it was using an automatic telephone dialing system. The
violations were therefore willful or knowing.

        85.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

and the other members of the putative Class were harmed and are each entitled to a minimum of

$500.00 in damages for each violation. Plaintiff and the class are also entitled to an injunction against

future calls.

        86.     Because Defendant knew or should have known that Plaintiff and the other members

of the putative Class had not given prior express written consent to receive its messages to their

telephones the Court should treble the amount of statutory damages available to Plaintiff and the other

members of the putative Class pursuant to § 227(b)(3) of the TCPA.


                                             COUNT V
                  VIOLATION OF 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d)
                    (On Behalf of Plaintiff and the Internal Do Not Call Class)

        87.     Plaintiff re-alleges and incorporates the foregoing allegations set forth in paragraphs 1

through 52 as if fully set forth herein.

        88.     In pertinent part, 47 C.F.R. § 64.1200(d) provides:


                No person or entity shall initiate any call for telemarketing purposes to
                a residential telephone subscriber unless such person or entity has
                instituted procedures for maintaining a list of persons who request not
                to receive telemarketing calls made by or on behalf of that person or


                                                   15
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 15 of 19
                entity. The procedures instituted must meet the following minimum
                standards:

                (1) Written policy. Persons or entities making calls for
                telemarketing purposes must have a written policy, available upon
                demand, for maintaining a do-not-call list.
                (2) Training of personnel engaged in telemarketing. Personnel
                engaged in any aspect of telemarketing must be informed and
                trained in the existence and use of the do-not-call list.

        89.     Under 47 C.F.R § 64.1200(e), the rules set forth in 47 C.F.R. § 64.1200(d) are

applicable to any person or entity making telephone solicitations or telemarketing calls to wireless

telephone numbers.

        90.     Plaintiff and the Internal Do Not Call Class members made requests to Defendant not

to receive calls from Defendant.

        91.     Defendant failed to honor Plaintiff and the Internal Do Not Call Class members opt-

out requests.

        92.     Defendant’s refusal to honor opt-out requests is indicative of Defendant’s failure to

implement a written policy for maintaining a do-not-call list and to train its personnel engaged in

telemarketing on the existence and use of the do-not-call-list.

        93.     Thus, Defendant has violated 47 C.F.R. § 64.1200(d).

        94.     Pursuant to section 227(c)(5) of the TCPA, Plaintiff and the Internal Do Not Call

Class members are entitled to an award of $500.00 in statutory damages, for each and every negligent

violation.

        95.     As a result of Defendant’s knowing or willful conduct, Plaintiff and the Internal Do

Not Call Class members are entitled to an award of $1,500.00 in statutory damages per violation.

        96.     Plaintiff and the Internal Do Not Call Class members are also entitled to and seek

injunctive relief prohibiting Defendant’s illegal conduct in the future, pursuant to section 227(c)(5).

                                           COUNT VI
                          Violations of the TCPA, 47 U.S.C. § 227(b)
                   (On Behalf of Plaintiff and the Do Not Call Registry Class)


                                                   16
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 16 of 19
        97.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-52 as if fully set

forth herein.

        98.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who

has registered his or her telephone number on the national do-not-call registry of persons who do not

wish to receive telephone solicitations that is maintained by the federal government.”

        99.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”
        100.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

call for telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing calls

made by or on behalf of that person or entity.”

        101.    Any “person who has received more than one telephone call within any 12- month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone solicitations

to which they object. 47 U.S.C. § 227(c).

        102.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class

members who registered their respective telephone numbers on the National Do Not Call Registry, a

listing of persons who do not wish to receive telephone solicitations that is maintained by the federal

government.

        103.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf of

Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s conduct

as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and, under



                                                  17
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 17 of 19
section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such violations

of 47 C.F.R. § 64.1200.

           104.   To the extent Defendant’s misconduct is determined to be willful and knowing, the

Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable

by the members of the Do Not Call Registry Class.



                                            PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following
relief:

              a) An order certifying this case as a class action on behalf of the Class as defined above,
                  and appointing Plaintiff as the representative of the Class and Plaintiff’s counsel as

                  Class Counsel;

              b) An award of actual and statutory damages for Plaintiff and each member of the Class;
              c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and 47
                  C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of the Class $500.00

                  in statutory damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3).

              d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227, et
                  seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of the

                  Class treble damages, as provided by statute, up to $1,500.00 for each and every

                  violation pursuant to 47 U.S.C. § 227(b)(3).

              e) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
              f) An injunction requiring Defendant to cease all unsolicited call activity without
                  obtaining consent first, cease initiating calls to telephone numbers listed on the

                  National Do Not Call Registry and to cease all activity to individuals who have

                  requested to be removed from Defendant’s consent list and to otherwise protect the

                  interests of the Class;

              g) Such further and other relief as the Court deems necessary.
                                                    18
          Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 18 of 19
                                          JURY DEMAND

        Plaintiff hereby demand a trial by jury.

                           DOCUMENT PRESERVATION DEMAND


        Plaintiff demands that Defendants take affirmative steps to preserve all records, lists,

electronic databases or other itemizations associated with the allegations herein, including all records,

lists, electronic databases or other itemizations in the possession of any vendors, individuals, and/or

companies contracted, hired, or directed by Defendant to assist in sending the alleged

communications.

Respectfully submitted,



Dated: February 18, 2021

                                                   /s/ Eric D. Puryear
                                                   Eric D. Puryear, Attorney at Law
                                                   Puryear Law, P.C.
                                                   3719 Bridge Ave #6
                                                   Davenport, IA 52807
                                                   Phone: (563) 265-8344
                                                   Fax: (866)415-5032
                                                   Email: Eric@PuryearLaw.com
                                                   Website: www.PuryearLaw.com

                                                   By: /s/ Ignacio Hiraldo
                                                   Ignacio Hiraldo, Esq.
                                                   IJhiraldo@Hiraldolaw.com
                                                   IJH Law
                                                   1200 Brickell Ave.
                                                   Suite 1950
                                                   Miami, FL 33131
                                                   E: IJhiraldo@IJhlaw.com
                                                   T: 786-496-4469
                                                   Pro Hac Vice to be filed

                                                   Attorneys for Plaintiff and the Proposed Class



                                                     19
      Case 1:21-cv-00019-LRR-MAR Document 1 Filed 02/18/21 Page 19 of 19
